DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Uckermark et al. (U.S. Patent No. 10,253,657 B2; “Uckermark”).
Uckermark discloses:
Regarding claim 13:
A method of select-fitting a stop pin (22) within a switching roller finger follower (10), comprising: biasing an inner arm assembly toward a starting position with respect to an outer arm (col. 5, ll. 6-10; see in FIG. 3); gauging the starting position with a calibratable device (col. 6, ll. 3-18, the “measurement” inherently involving a measuring tool i.e. “calibratable device”; the starting position is gauged/contemplated as being limited to prevent disassembly of spring 30 and as a consideration to facilitate later assembly of the rocker arm into a valve train system of an IC engine, see col. 6, ll. 46-54 ); selecting a stop pin of a diameter that sets the inner arm assembly in the starting position (col. 6, 3-18, 
Regarding claim 14:
The method of claim 13, further comprising: re-gauging the starting position with the calibratable device; and exchanging the stop pin with a second stop pin to re- set the starting position (col. 6, ll. 3-18, “If it has been determined that roller 20 needs to be of a different size than originally selected, roller of appropriate size is chosen to replace the originally selected roller” this process inherently requires re-gauging/re-measuring to choose the “appropriate size”). 
Regarding claim 15:
A method for setting lash of a switching roller finger follower, comprising: biasing an inner arm assembly toward a starting position with respect to an outer arm (col. 5, ll. 6-10); gauging the starting position with a calibratable device (col. 6, ll. 3-18, the “measurement” inherently involving a measuring tool i.e. “calibratable device”; the starting position is gauged/contemplated as being limited to prevent disassembly of spring 30 and as a consideration to facilitate later assembly of the rocker arm into a valve train system of an IC engine, see col. 6, ll. 46-54); and exchanging a stop pin within the inner arm assembly with a second stop pin of a diameter that re-sets the starting position of the inner arm assembly (col. 6, ll. 3-18, “If it has been determined that roller 20 needs to be of a different size than originally selected, roller of appropriate size is chosen to replace the originally selected roller” this process inherently requires re-gauging/re-measuring a new pin to choose the “appropriate size”).
Regarding claim 16:
The method of claim 13, further comprising gauging the stop pin independently from the starting position (col. 6, ll. 3-18, “If it has been determined that roller 20 needs to be of a different size than .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uckermark et al. (U.S. Patent No. 10,253,657 B2; “Uckermark”) in view of Buonocore et al. (WO 2017/144706 A1; “Buonocore”).
Uckermark discloses:
Regarding claim 1:
A switching roller finger follower (10; FIG. 1), comprising: 
an inner arm assembly (12) comprising an axle (22) and an inner port (42; FIG. 9) through the axle; 
a pair of outer arms (28) surrounding the inner arm assembly, each of the pair of outer arms comprising inner shoulders (top portion of groove 38a that abuts the stop pin 40 as seen in e.g. FIG. 9) facing the inner arm assembly; 

a latch assembly (36) comprising a latch selectively movable from a latched position latching the inner arm assembly to move dependent with the outer arms (see latch at 36 and the “latched position” depicted in FIG. 3) and an unlatched position (position depicted in FIG. 4) unlatching the inner arm assembly to pivot independent of the outer arms (col. 4, ll. 43-48); 
a stop pin (40) spanning between the pair of outer arms and through the inner port (depicted in e.g. FIG. 9), and the stop pin configured to selectively pivot independent of the outer arms (col. 5, ll. “stop aperture 38 is sized to allow stop pin 40 to reciprocate with inner arm 12”; FIG. 9 depicts a clearance within aperture 38, see at 38a, that allows the pin 40 to rotate therein and therefore rotate with respect to outer arms 28); and 
at least one return spring (30) biasing the stop pin toward the inner shoulders so as to bias the inner arm assembly toward the starting position (col. 6, ll. 46-54; spring 30 biases the arms in a position depicted in e.g. FIG. 9 wherein the stop pin 40 abuts the shoulders i.e. top of aperture 38).
Uckermark does not expressly disclose the stop pin comprising a clearance fit with the inner port.
Buonocore teaches a stop pin (630) comprising a clearance fit (FIG. 23 depicts a clearance between axle 620 and stop pin 630 indicated by arrows) with an inner port (FIG. 22-23 illustrates a port within axle 620; ¶ [0077], “hollow axle”) to account for lost motion (¶ [0077] “An outer arm roller axle 630 is positioned eccentrically relative to the hollow axle 620 to account for lost motion”; see also ¶ [0058]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Uckermark so that the stop pin comprises a clearance fit with the inner port, as taught by Buonocore, to account for lost motion.  The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified that combining prior art elements according to known methods to yield predictable results is a rationale, inter alia, that supra would, with reasonable predictability, result in Buonocore’s axle 22 having an inner diameter that is large enough to accommodate a clearance fit with the stop pin 40; and the stop pin 40 being axially retained via retainers as illustrated in FIG. 22 in Buonocore (flat retainer rings abutting rollers 564 and attached to the distal ends of stop pin 630, see similar rings in FIG. 24) and as taught in column 5, lines 38-44 in Uckermark (“mechanical fastening arrangements such as screw threads, or mechanical fasteners such as screws may be used to prevent [axial] relative movement between stop pin 40 and roller shaft 22”).
Uckermark as modified above further teaches the following: 
Regarding claim 2:
The switching roller finger follower of claim 1, further comprising bores (38) in-line with the shoulders (see bores 38 coinciding with the shoulders i.e. surface of outer arms 28 that abut pin 40, see in at least Fig. 9).
Regarding claim 3:
The switching roller finger follower of claim 2, wherein the pair of outer arms further comprise cantilevered posts on outer surfaces of the outer arms, and the bores pass through the cantilevered posts (FIG. 9 illustrates a lower, thinner portion at reference number 28 compared to an upper, thicker portion, the former being a “cantilevered post”).
Regarding claim 4:
The switching roller finger follower of claim 2, further comprising a pair of retainers seated in each respective bore (col. 5, ll. 38-44 “mechanical fastening arrangements such as screw threads, or mechanical fasteners such as screws may be used to prevent [axial] relative movement between stop pin 40 and roller shaft 22” thereby indicating a pair of retainers i.e. “screws” being fitted into bores i.e. female thread), wherein the pair of retainers cover the respective bores so that the stop pin cannot exit the 
Regarding claim 6:
The switching roller finger follower of claim 3, further comprising a pair of outer rollers (29 in Uckermark; 564, 566 in Buonocore), the pair of outer rollers respectively mounted to the cantilevered posts (FIG. 5 illustrates rollers at 29 which are mounted i.e. operatively connected to the cantilevered posts; col. 4, ll. “followers 29 may be sliding surfaces, but may alternatively be rollers”).
Regarding claim 7:
The switching roller finger follower of claim 6, further comprising a pair of retainers seated in each respective bore (FIG. 22 in Buonocore depict flat retainer rings abutting rollers 564 and attached to the distal ends of stop pin 630, see similar rings in FIG. 24), wherein each of the retainers comprise a flat head (retainer rings have a flat shape, see in FIG. 22, 24 in Buonocore) for fastening a respective outer roller of the pair of outer rollers to the respective cantilevered post (FIG. 22 in Buonocore depict flat retainer rings abutting rollers 564 and attached to the distal ends of stop pin 630, see similar rings in FIG. 24).
Regarding claim 8:
The switching roller finger follower of claim 1, wherein the inner arm assembly comprises an inner roller (28) on the axle, and wherein the axle bears the inner roller with respect to the inner arm (col. 5, ll. 10-18).
Regarding claim 9:
The switching roller finger follower of claim 1, wherein each of the pair of outer arms comprise an inner groove (38) facing the inner arm assembly, and wherein the stop pin is movable in the inner groove when the inner arm assembly pivots with respect to the pair of outer arms (col. 5, ll. 6-33).
Regarding claim 10, although Uckermark depicts the ends of the stop pin 40 as having a smaller diameter than its center portion (chamfered ends, see in at least FIG. 4, 9), Uckermark does not expressly disclose the stop pin comprising crowned ends. It would have been obvious to one having ordinary skill In re Dailey, 357 F.2d 699, 149 USPQ 47 (CCPA 1966)(the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant); see also MPEP § 2144.04(IV)(B).  Here, nowhere in the original disclosure does it disclose or suggest that the stop pin comprising crowned ends is significant.  At best, paragraphs [0013] and [0022] suggest that such a shape helps to prevent “sticking” during operation, but nowhere does it disclose or suggest that this structural aspect is significant or that pin 40 in Uckermark would not perform any differently, the ends being shaped as they are. As such, this limitation does not amount to a patentable difference.		
Regarding claim 11:
 The switching roller finger follower of claim 1, wherein varying a diameter of the stop pin varies the extent to which the inner arm assembly pivots with respect to the pair of outer arms (a larger diameter pin 40 would yield relatively less clearance i.e. a larger lost motion range than a smaller diameter pin; see ¶ [0058] in Buonocore).
Regarding claim 12:
The switching roller finger follower of claim 1, wherein varying a diameter of the stop pin varies the starting position of the inner arm assembly with respect to the pair of outer arms (FIG. 3 depicts spring 30 as biasing the inner arm 12 in the upward direction and outer arm 14 in the downward direction, i.e. in opposite rotational directions; a larger diameter pin would yield a different starting position of the inner arm because it would yield relatively less clearance i.e. lost motion range than a smaller pin).
Regarding claim 17:
The switching roller finger follower of claim 3, further comprising a pair of retainers seated in each respective bore (col. 5, ll. 38-44 “mechanical fastening arrangements such as screw threads, or 
Regarding claim 18:
The switching roller finger follower of claim 2, wherein the bores and the inner port are configured so that the stop pin can be exchanged for a second stop pin to re-set the inner arm assembly to a second starting position (col. 5, ll. 38-44 indicate the use of screws that are inherently removable and therefore allow for the pin 40 to be removed and replaced with a new one, the new one yielding its own starting position).
Regarding claim 19:
The switching roller finger follower of claim 3, wherein the bores and the inner port are configured so that the stop pin can be exchanged for a second stop pin to re-set the inner arm assembly to a second starting position (col. 5, ll. 38-44 indicate the use of screws that are inherently removable and therefore allow for the pin 40 to be removed and replaced with a new one, the new one yielding its own starting position).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656